Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 22, 2021

                                      No. 04-20-00243-CV

                 THE LAW OFFICE OF DENNIS HUNSBERGER PLLC,
                                  Appellant

                                                v.

                        PHYSICIAN LIFE CARE PLANNING, LLC,
                                      Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2018CV04283
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER

       Appellant’s reply brief was due by January 5, 2021. On January 15, 2021, appellant filed
a motion requesting a thirty-day extension of time to file the reply brief. After consideration, we
GRANT the motion and ORDER appellant to file the brief by February 4, 2021.

       It is so ORDERED on January 22, 2021.

                                                            PER CURIAM



       ATTESTED TO: _______________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT